Case 8:19-cv-00610-JLS-ADS Document9 Filed 04/22/19 Page 1of1 Page ID #:58

 

Attorney or Party without Attorney:
Daniel C. Girard, Esq., Bar #114826
Girard Sharp LLP
601 California Street, 14th Floor
San Francisco, CA 94108
Telephone No: 415-981-4800 FAX No: 415-981-4846

 

Ref. No. or File No.:

 

Attorney for: Plaintiff

 

Insert name of Court, and Judicial District and Branch Court:
United States District Court - Central District Of California

 

Plainuff, Gary Sosenko, et al.
Defendant: LG Electronics U.S.A., Inc.

For Court Use Only

 

PROOF OF SERVICE Hearing Date: Time:
Summons & Complaint

 

 

 

Depi/Div:

 

 

Case Number:

19CV00610JLS(ADSx)

 

 

1. At the time of service I was at least 18 years of age and not a party to this action.

2. Iserved copies of the Summons in a Civil Action; Civil Cover Sheet; Class Action Complaint; Notice of Interested Parties; Notice of
Assignment to United States Judges; Notice to Parties of Court-Directed ADR Program; Initial Standing Order for Civil Cases

Assigned to Judge Josephine L. Staton

3. a. Party served: LG Electronics U.S.A., Inc.

b, Person served:
Old, Blonde Hair, 170 Lbs.

4, Address where the party was served: Corporation Service Company

2710 Gateway Oaks Dr. # 150N

Sacramento, CA 95833
5. I served the party:

Becky De George, Service of Process Intake Clerk, Caucasian, Female, 48-53 Yrs

a. by personal service. I personally delivered the documents listed in item 2 to the party or person authorized to receive

process for the party (1) on: Fri., Apr. 05, 2019 (2) at: 2:45PM

7. Person Who Served Papers:

Recoverable Cost Per CCP 1033.5(a)(4)(B)

a. Robert J. Mason d. The Fee for Service was:

b. Class Action Research & Litigation e. Iam: (3) registered California process server
P O Box 740 (i) Independent Contractor
Penryn, CA 95663 (ii) Registration No.: 03-007

¢. (916) 663-2562, FAX (916) 663-4955 (ii) County: Placer

(iv) Expiration Date: Fri, Nov. 08, 2019

8 I declare under penalty of perjury under the laws of the State of California that the foregoing is|{hup and coprect.

Date: Mon, Apr. 08, 2019

 

Judicial Council Form PROOF OF SERVICE
Rule 2.150.(a)&(b) Rev January 1, 2007 Summons & Complaint

Robert J. M
tisoberys Baso0) dagir.190872
